NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 16a0562n.06

                                       Case No. 15-6202
                                                                                     FILED
                                                                                Oct 04, 2016
                         UNITED STATES COURT OF APPEALS                    DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )       ON APPEAL FROM THE UNITED
       Plaintiff-Appellee,                        )       STATES DISTRICT COURT FOR
                                                  )       THE WESTERN DISTRICT OF
v.                                                )       TENNESSEE
                                                  )
ERIC HALL,                                        )
                                                  )
       Defendant-Appellant.                       )       MEMORANDUM OPINION
                                                  )
                                                  )


       Before: BOGGS, SUHRHEINRICH, and McKEAGUE, Circuit Judges

       PER CURIAM. Defendant Eric Hall pled guilty to being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g) and was sentenced to 180 months (15 years) in prison.

Hall’s sentence was driven in part by his classification as an armed career criminal under the

Armed Career Criminal Act (ACCA), which provides for a 15-year mandatory minimum

sentence for any person convicted under § 922(g) who has three prior convictions for a “violent

felony.” See 18 U.S.C. § 924(e). Hall has four convictions that the district court deemed

qualifying violent felonies under the ACCA: one for burglary, TENN. CODE ANN. § 39-14-402,

one for robbery, TENN. CODE ANN. § 39-13-401, and two for aggravated burglary, TENN. CODE

ANN. § 39-14-403.
Case No. 15-6202
USA v. Eric Hall

       Hall objected below to the use of his burglary and robbery convictions as ACCA

predicate offenses and on appeal also challenges the inclusion of his convictions for aggravated

burglary. Because this circuit has deemed robbery in Tennessee to be a violent felony, see

United States v. Taylor, 800 F.3d 701, 719 (6th Cir. 2015), whether Hall’s ACCA sentence

enhancement was warranted turns on whether his convictions for aggravated burglary were

appropriately classified. The Supreme Court recently clarified the analysis that courts are to

employ when determining whether a state crime qualifies as a violent felony under the ACCA,

see Mathis v. United States, 136 S. Ct. 2243 (2016), and both parties acknowledge that Hall’s

case should be remanded to the district court for reconsideration in light of this intervening

precedent.

       We agree. However, upon remand, we instruct the district court to hold Hall’s case in

abeyance pending the outcome of United States v. Stitt, No. 14-6158, which is currently before

this circuit en banc. The issue in Stitt—whether circuit precedent correctly classifies Tennessee

aggravated burglary as a generic violent felony for ACCA purposes—will directly influence the

outcome of this case. Once Stitt has been decided, we leave to the district court to determine in

the first instance whether Hall was properly classified as an armed career criminal and

accordingly whether his ACCA sentencing enhancement was warranted.

       Additionally, in issuing Hall’s written judgment, the district court imposed a condition of

supervised release that was not imposed orally at sentencing, which, as the government

concedes, constituted an abuse of discretion. See United States v. Carpenter, 702 F.3d 882, 884

(6th Cir. 2012); United States v. Swanson, 209 F. App’x 522, 524 (6th Cir. 2006) (citing United

States v. Schultz, 855 F.2d 1217, 1225 (6th Cir. 1988)). Thus, Hall’s judgment must be vacated




                                              -2-
Case No. 15-6202
USA v. Eric Hall

and, upon remand, the district court must ensure that Hall’s final written judgment conforms to

the one pronounced at sentencing.

       Accordingly, we VACATE Hall’s sentence and REMAND his case to the district court

where it is to be held in abeyance pending the outcome of United States v. Stitt.




                                               -3-